Citation Nr: 1410676	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.W., and J.W.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to August 1969 and from March 1972 to February 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied service connection for residuals of a right arm injury.

In August 2008, the Veteran, with his wife and son, testified during a hearing at the Ro before the undersign Veterans Law Judge.  A transcript of the hearing is of record.

In March 2009, June 2011, December 2012, and May 2013, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

First, there appears to be evidence that has been considered by the AMC that is not currently available to the Board.  The July 2013 supplement statement of the case (SSOC) indicates that the evidence reviewed by the AMC includes "Treatment records, Joint Ambulatory Care Center/Pensacola from November 2, 1010 to June 11, 2013," apparently a reference to records from a VA medical facility.  However, the Board is unable to locate VA medical records in the Veteran's claims file or electronic files dated after October 17, 2012, other than two dated in April 2013.  The missing VA medical records must be associated with the Veteran's files prior to Board consideration of his claim.

Second, the Veteran contends that he has residual right arm nerve and muscle weakness due to treatment for an infection in his right arm while in service.  Service treatment records show that the Veteran had an infection in his right arm while being treated for injuries incurred in a July 1988 motor vehicle accident.  The infection was caused by intravenous needle placement and resulted in removal of part of his antecubital and radial veins and radial artery from his right arm.  The service treatment records do not discuss any residual neurological abnormality on the right side.  See August 1990 separation examination report.  

The post service medical and other evidence includes the Veteran's complaints of right arm neurological symtoms.

In February 2007, the Veteran underwent a full neurological examination of his right upper extremity as part of a VA spine examination.  No neurological abnormalities were found at that time.  However, during a July 2007 VA neurological examination, reflexes were absent in the Veteran's right biceps and triceps.  Additionally, his right radial pulse was absent, although the examiner found the Veteran neurologically intact.  

A July 2009 VA examination report includes the Veteran's report of pain and weakness in his right arm.  Right carpal tunnel syndrome was diagnosed but the examiner was unable to relate the disability to the Veteran's military service without speculation.  

In a January 2010 Addendum, the VA examiner stated that the Veteran had right carpal tunnel syndrome and it was related to age and repetitive activity post-service.  A May 2012 VA examiner reviewed additional evidence and expressed a negative opinion.  While he recited the Veteran's medical treatment history, he did not adequately explain why such history supported his opinion.  Moreover, neither report considered the Veteran's complaints of neurological abnormalities in his right arm, as opposed to his wrist or hand.

A January 2013 VA examination report described essentially normal findings but relied on inaccurate information. 

Thus, in May 2013, the Board remanded the Veteran's case for clarification.  In a June 2013 Examination Note, the VA examiner found "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic disease or its residuals."  However, the examiner did not comment on the Veteran's earlier diagnosed right carpal tunnel syndrome and whether the prior diagnosis had resolved.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

Accordingly, the case is REMANDED for the following action:

1. The entire claims file, to include a copy of this REMAND should be returned to the January 13, 2013 VA examiner (or another similarly qualified VA physician) and the examination report should note review of the file.

In the June 11, 2013 Examination Note, it is stated that there is "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic disease or its residuals."  The examiner should clarify if the Veteran has any right upper extremity disability, including carpal tunnel syndrome.

If so, is it at least as likely as not that (a 50 percent or higher degree of probability) that a right upper extremity disability had its clinical onset, or is otherwise related to, the Veteran's active service (including the findings noted in the July 1988 service treatment records).

If not, the examiner is requested to clarify whether the Veteran's previously diagnosed right carpal tunnel syndrome disability resolved or is in remission.

Reasons should be provided for all opinions offered.

2. If any benefit on appeal remains denied, issue a SSOC.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


